On June 29, 1979 the court entered the following order:
Lawrence S. Smith, with whom was Assistant Attorney General Barbara Allen Babcock, for defendant.
Before Friedman, Chief Judge, Nichols and Smith, Judges.
Plaintiffs instant pro se action is challenged by defendant’s motion to dismiss. After consideration of the parties’ submissions, but without oral argument, we grant defendant’s motion and dismiss the petition.
The petition alleges that plaintitffs son suffered an injury in February 1960, the month of his birth, while plaintiff and her son were at the Walter Reed Hospital. The petition also recounts circumstances surrounding the mortgage foreclosure of plaintiffs house, but the United States is not shown to be involved in that situation in any way.
The only allegations in the petition which could possibly involve the United States, i.e., a personal injury action, sound in tort. This court has no jurisdiction in tort, 28 U.S.C. § 1491 (1976); Somali Development Bank v. United States, 205 Ct. Cl. 741, 508 F.2d 817 (1974), and consequently the petition must be dismissed.
it is therefore ordered that defendant’s motion is granted and plaintiffs petition is dismissed.